DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 7/11/2018.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
Information Disclosure Statement
5.	Prior to the examination of this application, no information disclosure statement (IDS) was filed or submitted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, Line 4 recites the phrase “can be enabled...” The phrase "can be" renders the claim(s) indefinite because it is not clear whether the limitation is actually being 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. US 20170118602 hereafter Seok in view of Wang et al. US 20180242373 hereafter Wang.

As to Claim 1.    Seok discloses an apparatus of an access point (AP), the AP included in a plurality of APs affiliated with a multi-link AP logical entity [Fig. 1 (WLAN system includes Basic Service Sets-BSSs), Sections 00037, 0038, 0043: A BSS is a set of stations. An AP providing a distribution service and system (DS) linking multiple APs. A plurality of BSSs connected to each other via a distribution system (DS) or linked with each other through a DS referred to as ESS],
	wherein as part of the multi-link AP logical entity [i.e. AP in a BSSs (basic service sets)], the APs of the plurality of APs [Section 0038: An AP providing a distribution service and system (DS) linking multiple APs] share a common medium access control (MAC) data service interface [i.e. MAC address or BSSID] to an upper layer [OSI Layers i.e. network/transport layers], wherein the common MAC data service interface is associated with a common MAC address [Fig. 10 (Depict OSI Seven Layers), Sections 0043, 0053, 0132, 0192: A plurality of BSSs connected or linked to each other via a distribution system (DS). WLAN system support multiple users in an MAC service access point. In the MAC frame format the address field be configured to implement a BSSID field. AP function as a router and thus conduct the functions of the network layer/transport layer or TCP/IP layer (i.e. upper layer)],
the apparatus comprising: memory [Memory-2020]; and processing circuitry [Processor-2010], configured to [Fig. 20, Section 0253, 0040: The devices/embodiments includes a processor and memory. Note that the STA is any entity that includes MAC layer and includes an AP or non-AP station]:
       exchange signaling [i.e. frame/data] with a station (STA) as part of a multi-link setup [i.e. association procedure] process between the multi-link AP logical entity [i.e. AP] and a multi-link non-AP [i.e. STA] logical entity [Sections 0038, 0051: An AP providing a distribution service and system (DS) linking multiple APs. The association procedure is performed in two-way handshake and normal frame exchange is done between the AP and STA],
	wherein the STA is included in a plurality of STAs affiliated with the multi-link non-AP [i.e. STA] logical entity [Fig. 1, Sections 0010, 0038: A STA is associated with the AP. A BSS includes one or more non-AP stations-(STAs) and an AP providing a distribution service],
wherein the multi-link setup process establishes a link [also i.e. channel/radio medium] between each AP of the plurality of APs [Section 0038: An AP providing a distribution service and system (DS) linking multiple APs] and a corresponding STA of the plurality of STAs [Sections 0042, 0043, 0049: The AP is a functional entity that provides access to a DS via a radio medium (i.e. link) for a STA associated with an AP. The plurality of BSSs linked with each other through a DS is referred to as extended service set (ESS); and the APs and/or STAs included in the ESS communicate with each other. The STA can broadcasts a request frame at a specific channel to request that all the APs to receive the request frame send network information to the STA],
           wherein as part of the multi-link setup process [i.e. association procedure], the processing circuitry [Processor-2010] is configured to [Fig. 20]:
        decode [Sections 0073, 0077, 0087: In IEEE 802.11 HT WLAN system, legacy STA (i.e. AP and/or STA see 0040) transmit and receive PPDU frame format. The PPDU includes control information for demodulating and decoding. PDDU is decoded]
 from the STA, a multi-link setup Request Frame [i.e. multicast association request frame or MPDU; Section 0012: Transmitting a multicast association request frame to the AP] that includes capability information [capabilities information element-1100] of the STA; and [Figs. 2, 11 (Depicts Capabilities information element including capabilities field-1130), Sections 0051, 0198, 0200: First, the STA sends association request frame to AP; the association request frame includes information on the STA's capabilities. Capabilities Field-1130 within the information element-1100 implements information on capabilities supported by STA and AP in a MAC header. The extended capabilities information element-1100 transmitted in an association request frame and association response frame],
       encode [Encoder-S920, Fig. 9, Section 0070, 0094: An encoding scheme is supported by the STA receiving the PPDU. Data to be transmitted are encoded using encoders], for transmission to the STA, a multi-link setup Response Frame [i.e. Association Response Frame] that includes capability information of the AP [Sections 0013, 0051: The multicast association response frame transmitted in response to the multicast association request frame. The association response frame further includes information on capabilities supportable by the AP].
	Although Seok discloses association request frame (i.e. multi-link setup request frame) and association response frame (i.e. multi-link response frame) includes the capability information of the STA and AP; it does not explicitly state the capabilities of other STAs and APs in the system.
However, Wang teaches and capability information of the other STAs [i.e. Coordination Capability IE] of the plurality of STAs or MAC addresses of the other STAs of the plurality of STAs; and capability information of the other APs [i.e. BSS coordination capabilities] of the plurality of APs or MAC addresses of the other APs of the plurality of APs [Fig. 5 (Diagram of multiple BSSs 1-4 including STAs and APs), Sections 0004, 0106, 0122: A station or an access point indicate BSS coordination capabilities in an association request frame and an association response frame. Reporting and coordination capability information element (IE) used when STAs and APs indicate their capability as well as other BSS coordination capabilities. Reporting and coordination capability IE are a part of any management or other type of frame in MAC/PLCP headers; and one or more coordination capabilities may be a part of a High Efficiency WLAN (HEW) capability IE and/or HEW Operation IE].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Seok relating to multiple BSSs connected or linked to each other in which STA sends association/set-up request frame that includes information on the STA's capabilities in the IE field to AP and AP transmits association/set-up response frame including capabilities in IE field supportable by the AP with the teaching of Wang relating to BSS coordination in which STAs and APs indicating their capabilities under the coordination capability information IE that is part of frame and indicated in association request and response frame. By combining the methods/systems, the IE (information element) used in Seok can carry BSS capabilities related to all STAs and APs in the frames thereby facilitating coordination of the BSSs relating to association or link setup.

As to Claim 2.   Seok discloses the apparatus [i.e. AP] according to claim 1, wherein the multi-link setup process enables the multi-link AP logical entity [i.e. AP-10] to serve as an interface [Section 0042: The AP is a functional entity that provides access to a DS] between a distribution system (DS) and the multi-link non-AP logical entity [Section 0038, 0043: An AP providing a distribution service and system (DS) linking multiple APs. A plurality of BSSs connected to each other via distribution system-DS].

As to Claim 3.    Seok discloses the apparatus [i.e. AP] according to claim 1, the processing circuitry [Processor-2010] further configured to [Fig. 20, Section 0253: The devices/embodiments includes a processor]:
encode [Encoder-S920, Fig. 9, Section 0094: Data to be transmitted are encoded using encoders] for transmission before the multi-link setup process, one or more frames [i.e. beacon frame and/or probe response frame] to advertise [i.e. broadcast] the multi-link AP logical entity [Sections 0048, 0049, 0050: A beacon frame is broadcast by an AP and beacon frame includes information on a BSS managed by it. The STA receives network information in a probe response frame from AP. When finished the STA performs authentication and association procedure]
wherein the processing circuitry [Processor-2010] is configured to encode [Encoder-S920] the one or more frames to include: information that identifies the APs of the plurality of APs, or the capability information of the APs of the plurality of APs [Sections 0049: The STA broadcasts a probe request frame at a specific channel to request that all the APs to receive the probe request frame send network information to the STA; STA receives network information in a probe response frame from AP].

As to Claim 4.    Seok discloses the apparatus [i.e. AP] according to claim 1, the processing circuitry [Processor-2010] further configured to [Fig. 20, Section 0253: The devices/embodiments includes a processor]: encode [Encoder-S920, Fig. 9, Section 0094: Data to be transmitted are encoded using encoders] for transmission before the multi-link setup process, one or more frames [i.e. beacon frame and/or probe response frame] to advertise the multi-link AP logical entity [Section 0048: A beacon frame can be broadcast by AP that includes BSS information]   
wherein the processing circuitry [Processor-2010] is configured to encode the one or more frames to indicate [Encoder-S920, Fig. 9, Section 0094: Data to be transmitted are encoded using encoders]
	Seok is silent on which AP of the plurality of APs is to serve as an exclusive point of contact for the multi-link setup process.
	However, Wang teaches which AP of the plurality of APs is to serve as an exclusive point [i.e. assigned/scheduling AP/BSS] of contact for the multi-link setup process [Figs. 5, 25, Sections 0029, 0066, 0090, 0145: STAs receive sector assignments based on indication schedule. APs use QLoad Reports from all BSSs for scheduling. A collection of STAs that are assigned/associated/related to a BSS. An AP may divide STAs that are associated with them to multiple networks and capabilities and the AP coordinate with the overlapping BSSs].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Seok relating to AP broadcasting/advertising frames that includes various information such as BSS information with the teaching of Wang relating to AP performing scheduling and assignment of STAs to either its own BSS or other network BSSs based on capabilities and load reports of all APs in BSSs. By combing the method/systems, the AP can indicate which AP for point of contact by using scheduling and assignment method thereby facilitating load balancing in the system as suggested by Wang. 

As to Claim 5.     Seok discloses the apparatus [i.e. AP] according to claim 1, the processing circuitry [Processor-2010] further configured to [Fig. 20, Section 0253: The devices/embodiments includes a processor]:
	encode [Encoder-S920, Fig. 9, Section 0094: Data to be transmitted are encoded using encoders], the multi-link setup Response Frame to include [Sections 0013, 0051: The multicast association response frame transmitted in response to the multicast association request frame. The association response frame further includes information on capabilities supportable by the AP]:
	per-link identifiers of each of the links established by the multi-link setup process [Section 0102: The VHT-SIGA1 field includes information on the channel bandwidth used for PPDU transmission] and per-link configuration information [i.e. BSSID/MAC address] of each of the links established by the multi-link setup process [Section 0132, 0183, 0221: The MAC frame format may include address fields configured to implement a BSSID field.  The bit sequence is encoded to generate an encoded bit sequence using S920-encoder. Field contain bit sequence constituting the BSSID].

As to Claim 6.    Seok discloses the apparatus [i.e. AP] according to claim 5, wherein: for at least one of the links established by the multi-link setup process [i.e. association procedure], the per-link configuration information of the link includes one or more of: an operating class, a channel number, a primary channel, and a basic service set (BSS) configuration of the corresponding AP [Section 0038, 0104, 0132:  A BSS includes one or more non-Access Point (AP) stations and an AP. The VHT-SIGA2 field includes coding indication information indicating information on a channel between transmitter and receiver.  The MAC frame format may include address fields configured to implement a BSSID field].

As to Claim 7.   Seok discloses the apparatus [i.e. AP] according to claim 1, the processing circuitry [Processor-2010] further configured to [Fig. 20, Section 0253: The devices/embodiments includes a processor]:
determine, during or after successful completion of the multi-link setup process [i.e. association procedure], which links established by the multi-link setup process are to be enabled for class 2 [i.e. success frames or association request/response] and class 3 frame [i.e. Fig. 6] exchange after the multi-link setup process [Fig. 6 (Depict Example of Class 3 MAC Frame which includes DS fields per IEEE 802.11 WLAN), Sections 0051, 0125: The association response frame includes information indicating whether to allow association and in case association is successfully done, normal frame exchange is done between the AP and STA. Field indicates information for identifying  the function of the frame control field format of MAC frame].

As to Claim 8.    Seok discloses the apparatus [i.e. AP] according to claim 7, wherein: [Sections 0051: The association response frame further includes information on capabilities supportable by the AP]:
	Although Seok discloses capabilities supported by AP, it does not explicitly state the capabilities of other APs in the system.
	However, Wang teaches the capability information of the other APs includes per-link capability information for at least one of the links, including one or more of: a maximum number of links that can be enabled for operation at a time, on each of the links that are enabled for frame exchange, whether the links are to support transmission on both sides [i.e. UL or DL] of the link, reception on both sides of the link, or both transmission and reception on both sides of the link [Fig. 5, Sections 0004, 0066, 0106, 0166: An access point indicate BSS coordination capabilities in an association response frame. APs use reports from all BSSs for channel [i.e. link] selection and scheduling. Reporting and coordination capability information element (IE) used when STAs and APs indicate their capability as well as other BSS coordination capabilities. One or more set of channel numbers are specified and scheduled].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Seok relating to AP indicating capability information with the teaching of Wang relating to BSS capabilities information relating to other APs or all APs including channel/link selection or scheduling for communication (i.e. transmitting and receiving) between the devices on the channel/link. By combing the method/systems, capabilities of other APs can be used for BSSs coordination and scheduling including links/channels supporting transmission and reception thereby facilitating exchange of communication in the system/network.

As to Claim 9.    Seok discloses the apparatus [i.e. AP] according to claim 1, the processing circuitry [Processor-2010] further configured to [Fig. 20, Section 0253: The devices/embodiments includes a processor]:
	exchange signaling [Fig. 5] with the STA to indicate multiple traffic identifiers (TIDs) for traffic supported by the links to enable different quality-of-service (QoS) for at least some of the links [Fig. 5, Sections 0113, 0018, 0136: The MAC frame includes a QoS control field 550. The QoS control field 550 includes information related to QoS. Traffic load per STA: STA has a traffic pattern of collecting and reporting information].

As to Claim 10.    Seok discloses the apparatus [i.e. AP] according to claim 1, wherein: the capability information of at least one of the other STAs includes one or more of: a transmit power constraint, a number of spatial streams supported, a supported bandwidth, and capability information related to one or more of high throughput (HT) operation capability, very high throughput (VHT) operation capability, extremely high throughput (EHT) operation capability, and/or high efficiency (HE) operation capability [Section 0051-0053, 0055, 0072: Association request frame includes STA capabilities. IEEE 802.11n supports high throughput (HT). WLAN system support very high throughput (VHT) for multiple users (i.e. STAs) in an MAC service access point (SAP). Each STA support number of spatial streams. STA that support HT in an HT WLAN system based on IEEE 802.11n is referred to as an HT-STA].

As to Claim 11.    Seok discloses the apparatus [i.e. AP] according to claim 1, wherein: the multi-link setup Request Frame includes the common MAC address associated with the MAC data service interface of the multi-link non-AP logical entity to the upper layer, or the multi-link setup Response Frame includes the common MAC address associated with the MAC data service interface [i.e. MAC address or BSSID] of the multi-link AP logical entity to the upper layer [Fig. 10 (Depict OSI Seven Layers), Sections 0051, 0120, 0132: The association procedure is performed in two-way handshake and normal frame exchange is done between the AP and STA; the AP sends association response frame. The MAC frame body includes data that STA and AP intends to send. In the MAC frame format the address field be configured to implement a BSSID field],

As to Claim 12.    Seok discloses the apparatus [i.e. AP] according to claim 1, wherein the AP is configured to operate in a frequency band that is different from a frequency band of at least one of the other APs of the plurality [Sections 0005, 0066, 0159: HT and VHT WLAN uses different bandwidths 20-160MHz and 2GHZ/5GHz. APs and STAs use frequency bands. Channel bandwidths in the VHT WLAN system are provided as 2/4/8/16/8+8 MHz different channel bandwidths in a sub 1 GHz].

As to Claim 13.    Seok discloses the apparatus [i.e. AP] according to claim 1 [Fig. 1, Section 0038: An AP providing a distribution service and system (DS) linking multiple APs],
	Seok doesn’t explicitly state AP is co-located with other APs.
	However, Wang teaches wherein the AP is co-located with at least one of the other APs of the plurality [Fig. 1C (depicts RAN-104 and WLAN-155 that depicts Base stations and/or APs that are co-located), Sections 0058, 0063: The RAN includes multiple eNodeBs with each communicating with at least one WTRU-102 (i.e. STAs). The WLAN-155 includes multiple APs-160 in communication with STAs (in which the APs are collocated)].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Seok relating to BSSs include as least one AP-10 and multiple STAs (non-AP); and an AP provides distribution service linking multiple APs with the teaching of Wang relating to AP that is co-located with other APs. By combining the method/systems, in particular having AP co-located with other APs facilitates coordination of the BSSs from a central AP as suggested by Wang.

As to Claim 14.    Seok discloses the apparatus [i.e. AP] according to claim 1, wherein the AP is non-co-located with at least one of the other APs of the plurality [Fig. 1 (Depicts non-co-located AP), Sections 0038: The BSSs include as least one AP-10 and multiple STAs (non-AP); and an AP provides distribution service linking multiple APs].

As to Claim 15.    Seok discloses the apparatus [i.e. AP] according to claim 1, wherein the processing circuitry [Processor-2010] is configured to [Fig. 20, Section 0253: The devices/embodiments includes a processor]: perform operations for the AP and for at least one other AP of the plurality of APs [Sections 0038: The BSSs include as least one AP-10 and multiple STAs (non-AP); and an AP provides distribution service linking multiple APs].
As to Claim 16.    Seok discloses the apparatus [i.e. AP] according to claim 1, wherein: the processing circuitry [Processor-2010] includes a baseband processor to [Fig. 20, Section 0253: The devices/embodiments includes a processor]:
        decode [Sections 0073, 0077, 0087: In IEEE 802.11 HT WLAN system, legacy STA (i.e. AP and/or STA see 0040) transmit and receive PPDU frame format. The PPDU includes control information for demodulating and decoding. PDDU is decoded] the multilink setup Request Frame [Sections 0051, 0198, 0200: First, the STA sends association request frame to AP; AP sends response frame],
	 the apparatus [i.e. AP] further comprises a transceiver [Transceiver-2030] to receive the multi-link setup Request Frame, and the memory [Memory-2020] is configured to store at least a portion of the multi-link setup Request Frame [Fig. 20, Sections 0051, 0253, 0254: First, the STA sends association request frame to AP. The transceiver 2030 transmits and/or receives radio signals and receive frame format. The memory store information].

As to Claim 17.    Seok discloses a non-transitory computer-readable storage medium [Memory-2020] that stores instructions for execution by processing circuitry [Processor-2010] of an access point (AP) [Fig. 20, Section 0254: The modules may be stored in the memory 2020 and executed by the processor 2010],  
	the AP included in a plurality of APs affiliated with a multi-link AP logical entity [Fig. 1 (WLAN system includes Basic Service Sets-BSSs), Sections 00037, 0038, 0043: A BSS is a set of stations. An AP providing a distribution service and system (DS) linking multiple APs. A plurality of BSSs connected to each other via a distribution system (DS) or linked with each other through a DS referred to as ESS],
wherein the operations configure the processing circuitry [Processor-2010] to [Fig. 20]: encode [Encoder-S920] for transmission, one or more frames to advertise [Sections 0048, 0094: A beacon frame is broadcast (i.e. advertise) by an AP and beacon frame includes information on a BSS managed by it. Data to be transmitted are encoded using encoders]
wherein a plurality of stations (STAs) is affiliated with the multi-link non-AP logical entity [Fig. 1, Section 0038: A BSS includes one or more non-AP stations-STAs and an AP providing a distribution service],
wherein the multi-link setup process [i.e. association procedure] establishes a link [also i.e. channel/radio medium] between each AP of the plurality of APs and a corresponding STA of the plurality of STAs [Sections 0042, 0043, 0049: The AP is a functional entity that provides access to a DS via a radio medium (i.e. link) for a STA associated with an AP. The plurality of BSSs linked with each other through a DS is referred to as extended service set (ESS); and the APs and/or STAs included in the ESS communicate with each other. The STA can broadcasts a request frame at a specific channel to request that all the APs to receive the request frame send network information to the STA],
as part of the multi-link setup process, decode [Sections 0073, 0077, 0087: In IEEE 802.11 HT WLAN system, legacy STA (i.e. AP and/or STA see 0040) transmit and receive PPDU frame format. The PPDU includes control information for demodulating and decoding. PDDU is decoded] a multi-link setup Request Frame from the STA [i.e. multicast association request frame or MPDU; Section 0012: Transmitting a multicast association request frame to the AP], wherein the multi-link setup Request Frame includes capability information of the STAs of the plurality of STAs; and [Figs. 2, 11 (Depicts Capabilities information element including capabilities field-1130), Sections 0051, 0198, 0200: First, the STA sends association request frame to AP; the association request frame includes information on the STA's capabilities. Capabilities Field-1130 within the information element-1100 implements information on capabilities supported by STA and AP in a MAC header. The extended capabilities information element-1100 transmitted in an association request frame and association response frame];
	as part of the multi-link setup process [i.e. association procedure] encode [Encoder-S920, Fig. 9, Section 0070, 0094: An encoding scheme is supported by the STA receiving the PPDU. Data to be transmitted are encoded using encoders] a multi-link setup Response Frame [i.e. Association Response Frame] for transmission to the STA, wherein the multi-link setup Response Frame includes capability information of the APs of the plurality of APs [Sections 0013, 0051: The multicast association response frame transmitted in response to the multicast association request frame. The association response frame further includes information on capabilities supportable by the AP];
Although Seok discloses association request frame (i.e. multi-link setup request frame) and association response frame (i.e. multi-link response frame) includes the capability information of the STA and AP; it does not explicitly state the capabilities of other STAs and APs in the system; and which AP of the plurality of APs is to serve as an exclusive point of contact for a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity,
However, Wang teaches and capability information of the other STAs [i.e. Coordination Capability IE] of the plurality of STAs and capability information of the other APs [i.e. BSS coordination capabilities] of the plurality of APs [Fig. 5 (Diagram of multiple BSSs 1-4 including STAs and APs), Sections 0004, 0106, 0122: A station or an access point indicate BSS coordination capabilities in an association request frame and an association response frame. Reporting and coordination capability information element (IE) used when STAs and APs indicate their capability as well as other BSS coordination capabilities. Reporting and coordination capability IE are a part of any management or other type of frame in MAC/PLCP headers; and one or more coordination capabilities may be a part of a High Efficiency WLAN (HEW) capability IE and/or HEW Operation IE],
	and which AP of the plurality of APs is to serve as an exclusive point of contact [i.e. assigned/scheduling AP/BSS] for a multi-link setup process between the multi-link AP logical entity and a multi-link non-AP logical entity [Figs. 5, 25, Sections 0029, 0066, 0090, 0145: STAs receive sector assignments based on indication schedule. APs use QLoad Reports from all BSSs for scheduling. A collection of STAs that are assigned/associated/related to a BSS. An AP may divide STAs that are associated with them to multiple networks and capabilities and the AP coordinate with the overlapping BSSs].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Seok relating to multiple BSSs connected or linked to each other in which STA sends association/set-up request frame that includes information on the STA's capabilities to AP, AP transmits association/set-up response frame including capabilities supportable by the AP, and AP broadcasting/advertising frames that includes various information such as BSS information with the teaching of Wang relating to BSS coordination in which STAs and APs indicating their capabilities under the coordination capability information IE that is part of frame and indicated in association request and response frame; AP performing scheduling and assignment of STAs to either its own BSS or other network BSSs based on capabilities and load reports of all APs in BSSs. By combing the method/systems, the IE (information element) used in Seok can carry BSS capabilities related to all STAs and APs in the frames; the AP can indicate which AP for point of contact by using scheduling and assignment method thereby facilitating load balancing  and coordination of the BSSs in the system as suggested by Wang. 

As to Claim 18.    Seok discloses the non-transitory computer-readable storage medium [Memory-2020] according to claim 17 [Fig. 20], wherein as part of the multi-link AP logical entity, the APs of the plurality of APs [Section 0038: An AP providing a distribution service and system (DS) linking multiple APs] share a common medium access control (MAC) data service interface [i.e. MAC address or BSSID] to an upper layer [OSI Layers i.e. network/transport layers], wherein the common MAC data service interface is associated with a common MAC address [Fig. 10 (Depict OSI Seven Layers), Sections 0043, 0053, 0132, 0192: A plurality of BSSs connected or linked to each other via a distribution system (DS). WLAN system support multiple users in an MAC service access point. In the MAC frame format the address field be configured to implement a BSSID field. AP function as a router and thus conduct the functions of the network layer/transport layer or TCP/IP layer (i.e. upper layer)].

As to Claim 19.    Seok discloses an apparatus of a station (STA), the STA included in a plurality of STAs affiliated with a multi-link non-AP logical entity [Fig. 1, Sections 00037, 0038: A BSS is a set of stations. A BSS includes one or more non-AP stations-STAs and an AP providing a distribution service], 
wherein as part of the multi-link non-AP logical entity, the STAs of the plurality of STAs share a common medium access control (MAC) data service interface to an upper layer [OSI Layers i.e. network/transport layers], wherein the common MAC data service interface [i.e. MAC address or group ID/association ID] is associated with a common MAC address [Fig. 10 (Depict OSI Seven Layers), Section 0009, 0010, 0058: The target multicast association identifier may be generated in basis of a multicast address identifying the STA group. The multicast address may have a format of a MAC address. The target STA group has identifier denoted as group ID],
the apparatus comprising: memory [Memory-2020]; and processing circuitry [Processor-2010], configured to [Fig. 20]:
 exchange signaling [i.e. frame/data] with an access point (AP) as part of a multi-link setup [i.e. association procedure] process between the multi-link AP logical entity [i.e. AP] and a multi-link non-AP logical entity [Sections 0038, 0051: An AP providing a distribution service and system (DS) linking multiple APs. The association procedure is performed in two-way handshake and normal frame exchange is done between the AP and STA],
wherein the AP is included in a plurality of APs affiliated with the multi-link AP logical entity [Section 0038: An AP providing a distribution service and system (DS) linking multiple APs]
wherein the multi-link setup process establishes a link between each AP of the plurality of APs [Section 0038: An AP providing a distribution service and system (DS) linking multiple APs] and a corresponding STA of the plurality of STAs, wherein as part of the multi-link setup process, the processing circuitry [Processor-2010] is configured to [Fig. 20, Sections 0042, 0043, 0049: The AP is a functional entity that provides access to a DS via a radio medium (i.e. link) for a STA associated with an AP. The plurality of BSSs linked with each other through a DS is referred to as extended service set (ESS); and the APs and/or STAs included in the ESS communicate with each other. The STA can broadcasts a request frame at a specific channel to request that all the APs to receive the request frame send network information to the STA],
encode [Encoder-S920,  Section 0070: An encoding scheme is supported by the STA receiving the PPDU] for transmission to the AP, a multi-link setup Request Frame [i.e. multicast association request frame or MPDU; Section 0012: Transmitting a multicast association request frame to the AP] that includes capability information [capabilities information element-1100] of the STAs of the plurality of STAs [Figs. 2, 11 (Depicts Capabilities information element including capabilities field-1130), Sections 0051, 0198, 0200: First, the STA sends association request frame to AP; the association request frame includes information on the STA's capabilities. Capabilities Field-1130 within the information element-1100 implements information on capabilities supported by STA and AP in a MAC header. The extended capabilities information element-1100 transmitted in an association request frame and association response frame];
and decode [Sections 0073, 0087: In IEEE 802.11 HT WLAN system, legacy STA (i.e. AP and/or STA see 0040) transmit and receive PPDU frame format. PDDU is decoded]
	from the AP, a multi-link setup Response Frame that includes capability information of the APs [Sections 0013, 0051: The multicast association response frame transmitted in response to the multicast association request frame. The association response frame further includes information on capabilities supportable by the AP].
Although Seok discloses association request frame (i.e. multi-link setup request frame) and association response frame (i.e. multi-link response frame) includes the capability information of the STA and AP; it does not explicitly state the capabilities of other STAs and APs in the system.
However, Wang teaches capability information [i.e. Coordination Capability IE] of the plurality of STAs and APs [Fig. 5 (Diagram of multiple BSSs 1-4 including STAs and APs), Sections 0004, 0106, 0122: A station or an access point indicate BSS coordination capabilities in an association request frame and an association response frame. Reporting and coordination capability information element (IE) used when STAs and APs indicate their capability as well as other BSS coordination capabilities. Reporting and coordination capability IE are a part of any management or other type of frame in MAC/PLCP headers; and one or more coordination capabilities may be a part of a High Efficiency WLAN (HEW) capability IE and/or HEW Operation IE].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Seok relating to multiple BSSs connected or linked to each other in which STA sends association/set-up request frame that includes information on the STA's capabilities in the IE field to AP and AP transmits association/set-up response frame including capabilities in IE field supportable by the AP with the teaching of Wang relating to BSS coordination in which STAs and APs indicating their capabilities under the coordination capability information IE that is part of frame and indicated in association request and response frame. By combining the methods/systems, the IE (information element) used in Seok can carry BSS capabilities related to all STAs and APs in the frames thereby facilitating coordination of the BSSs relating to association or link setup.
As to Claim 20.    Seok discloses the apparatus [i.e. STA] according to claim 19, the processing circuitry further configured to [Fig. 20]:
decode [Sections 0073, 0087: In IEEE 802.11 HT WLAN system, legacy STA (i.e. AP and/or STA see 0040) transmit and receive PPDU frame format. PDDU is decoded] one or more frames that advertise the multi-link AP logical entity, wherein the one or more frames are received from the AP before the multilink setup process [Sections 0048, 0049, 0050: A beacon frame is broadcast by an AP and beacon frame includes information on a BSS managed by it. The STA receives network information in a probe response frame from AP. When finished the STA performs authentication and association procedure]
wherein the one or more frames include: information that identifies the APs of the plurality of APs, or the capability information of the APs of the plurality of APs [Sections 0048, 0049, 0050: A beacon frame is broadcast by an AP and beacon frame includes information on a BSS managed by it. The STA receives network information in a probe response frame from AP. When finished the STA performs authentication and association procedure].

Conclusion
The prior art made of record and not relied upon in particular Wentik et al. US 20130201866 discloses direct link setup through an extended service set; Bhartia et al. US 20190320385 in particular Fig. 1 and disclosed dynamic and seamless link selection and other Reference cited are directed to association request and responses relating to APs/BSS and STAs; are considered pertinent to applicant's disclosure.  Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 21, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477